DETAILED ACTION
A preliminary  amendment was received and entered on 4/29/2019.
Claims 1-15 were canceled and claims 16-31 were added.
Claims 16-31 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See e.g. page 11, line 34 to page 12, line 6, page 26, lines 4-11, and page 31, line 7. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Specification/Drawings
Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s  attention is directed   Figures 2, 3, and 5 disclose nucleotide sequences in excess of 9 nucleotides in length that are not accompanied by a SEQ ID NO. If these sequences are listed in the current Sequence Listing, then each Figure, or its Brief Description, should be amended to include the appropriate SEQ ID NOS.  If these sequences are not in the current Sequence Listing, then Applicant must enter these sequences into a substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
    • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.

Claim Objections
Claim 1 is objected to because the phrase “a first and a second sgRNA molecules that are” is grammatically incorrect. Deletion of the article “a” immediately before “first” and “second” is suggested. Also deletion of each comma after each instance of “double stranded break” is suggested.
The clarity of claim 26 could be improved if “introducing into” was substituted for “introducing in”.
The clarity of claim  26 could be improved if commas were inserted immediately after “claim 16” and immediately after “said pair of sgRNA” to make it more clear that “a
CRISPR/Cas9 endonuclease derived from S. aureus” was introduced in as well in both instances.
The clarity of claim 26, 30, and 31 could be improved if “CRISPR/” was deleted from each instance of “CRISPR/Cas9”. This would make these claims consistent with the other claims which refer to a “Cas9” endonuclease derived from S. aureus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is indefinite because it recites “said first and second sgRNA molecules being located respectively 5' and 3' from a nucleotide repeat expansion located within the 3'-untranslated region (3'-UTR) of the DMPK gene”. It is unclear what is meant by this phrase. In view of the specification as filed, and the nature of the invention, it is believed that Applicant intended to indicate that binding sites for the first and second sgRNAs are located respectively 5' and 3' from a nucleotide repeat expansion located within the 3'-untranslated region (3'-UTR) of a DMPK gene.
Claims 1 is also indefinite because it recites “the DMPK gene” without proper antecedent basis. Generally diploid cells have at least two diploid DMPK genes, and not all DMPK genes comprise a nucleotide repeat expansion, so it is unclear to which gene “the DMPK gene” refers. Claims 17-19 and 22-30 are indefinite because they depend from claim 1 but do not resolve the ambiguity.
Applicant may wish to rewrite claim 16 as follows:
16. A pair of sgRNA molecules, wherein said pair comprises first and second sgRNA molecules that are able to bind by base-pairing to target sequences within a DMPK gene that comprises a nucleotide repeat expansion located within a 3’-untranslated region (3’-UTR) of the gene, 
wherein said first sgRNA molecule is able to bind to, and induce a double strand break within, said 3'-UTR at a position 5' of said nucleotide repeat expansion in the presence of a Cas9 endonuclease,

wherein said Cas9 endonuclease is derived from Staphylococcus aureus (SaCas9), or wherein said Cas9 endonuclease is a functional variant of a SaCas9, and
wherein said second sgRNA molecule comprises a guide sequence of 15-40 nucleotides comprising the nucleotide sequence shown in SEQ ID NO: 11.

Claim 20 is indefinite because, like claim 16,  it recites “the DMPK gene” without proper antecedent basis. Dependent claims 21 and 31 are indefinite because they depend from claim 20 and do not resolve the ambiguity. 
Applicant may wish to rewrite claim 20 as follows:
20. A sgRNA comprising a sequence that is able to bind by base-pairing to a target genomic DNA sequence located within a DMPK gene, the DMPK gene comprising a nucleotide repeat expansion within a 3’-UTR of the gene,  
wherein the sgRNA molecule is able to bind to, and induce a double strand break within, said 3'-UTR at a position either 5' or 3' of said nucleotide repeat expansion in the presence of a Cas9 endonuclease derived from Staphylococcus aureus (SaCas9) or a Cas9 endonuclease that is a functional variant of a SaCas9, and
wherein said sgRNA comprises a guide sequence of 15-40 nucleotides comprising a sequence selected from the group consisting of SEQ ID NOS:7-11.



Regarding claim 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Moreover, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation 20 to 10000 repeats, and the claim also recites “50 to 5000 repeats” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 31 is indefinite because it recites “the sgRNA molecules according to claim 20” without proper antecedent basis. Claim 20 is drawn to “A sgRNA” (singular, not plural), so it is unclear to what molecules (plural) clam 31 refers.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 is drawn to the genus of methods of treating myotonic dystrophy in patients comprising a nucleotide repeat expansion that is a bi-, tri-, tetra-, penta- or hexanucleotide repeat expansion. The specification as filed does not disclose any patients having other than a trinucleotide repeat expansion, and a search of the prior art revealed no evidence of myotonic dystrophy caused by bi-,  tetra-, penta- or hexanucleotide repeat expansions.  Effectively, claim 28 is directed to treating disorders 

Enablement
Claims 16- 20 and 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an sgRNA with a guide sequence of at least 18 nucleotides that is able to induce a double strand break in a target DNA in the presence of a Cas9 endonuclease derived from Staphylococcus aureus (SaCas9), does not reasonably provide enablement for sgRNAs with guide sequences of less than 18 nucleotides in length that are able to induce a double strand break in a target DNA in the presence of a Cas9 endonuclease derived from Staphylococcus aureus (SaCas9).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The rejected claims are drawn to an sgRNA that is capable of inducing a double strand break in the 3’-UTR of a DMPK target gene when in the presence of SaCas9 or a derivative thereof. Claims 16-18, 20, and 22-31 are drawn to at least one sgRNA that  must have a guide sequence of 15-40 nucleotides that comprises the nucleotide sequence of SEQ ID NO: 11 (claims 16-18 and 22-30) or that comprises the nucleotide sequence of one of SEQ ID NOS: 7-11 (claims 20 and 31). Claims 16-19 and 21-30 also embrace sgRNAs with guide sequences of unlimited length. In view of the specification at page 11, lines 7-27, a “guide sequence” is a sequence of the sgRNA that is complementary to a target sequence within the target gene. Therefore the claims 
 Friedland et al (Genome Biology (2015) 16:257, 10 pages) studied the function of SaCas9, and the minimum length requirements for “spacer” (guide) regions. Maximum gRNA efficiencies were achieved with spacer lengths ranging from 24-mers down to 20-mers. Nineteen-mers and 18-mers provided reduced activity, and 17-mers and shorter were inactive (Fig. 1d, top and page 3, left column, last paragraph). Similarly, Ran et al (Nature 520, pages186–191 (2015), of record) studied the effects of guide strand length on indel formation catalyzed by SaCas9 in the range of 19-24 nucleotides and found that 21-24-mers beginning with a G residue provided the best activity, whereas 19mers provided almost no activity. See Extended Data Fig. 3c.  Given the results of Ran, one of skill would not expect guides of less than 18 nucleotides to induce double strand breaks in the presence of SaCas9. 
Thus the state of the art at the time of the invention was that SaCa9 could not function with sgRNAs having less than 18 nucleotides of complementarity to a target gene. The Friedland and Ran references provide objective evidence that one of skill could not predictably obtain SaCas9 activity using such sgRNAs.
The specification as filed provides no working example of any sgRNA having less than 21 nucleotides of complementarity to a target gene (Table 2), and provides no guidance with regard to how to overcome the issues made apparent by the Friedland and Ran references with regard to guides of less than 18 nucleotides.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chuah et al (WO 2015/173436, of record) as evidenced by Friedland et al (Genome Biology (2015) 16:257, 10 pages).
Chuah taught target sequences for gRNAs suitable for reducing or eliminating the expression of expanded repeat RNA of the dystrophy myotonic-protein kinase (DMPK) gene in a cell of a DM-1 patient. See abstract and pages 24, line 20 to page 26, line8). The gRNAs generally comprise 20 variable nucleotides at the 5' end to base pair with a target polynucleotide region followed immediately by a PAM sequence, and the 
Instant SEQ ID NO: 9            1 GGCGAACGGGGCUCG 15
                                  ||||||||||||:||
Chuah SEQ ID NO: 105  1 GCCGGCGAACGGGGCTCGAA 20

Chuah taught that this target sequence was used to construct a vector for expression of gRNA1885, and that the gRNA was expressed (page 84, lines 3-6 and Table 10, page 86, lines 3-8 and Table 12, and page 87, lines 1-21 and Table 13).  
Chuah was silent as to whether or not this gRNA would function with SaCas9. However Friedland showed that sgRNAs having guide sequences of 20 nucleotides functioned with SaCas9.  See Fig. 1. Absent evidence to the contrary, gRNA1885 will induce a double stranded break in the 3’-UTR of a DMPK-1 gene comprising an expanded repeat sequence when in the presence of SaCas9 because the guide sequence is of sufficient length and a SaCas9 PAM sequence is present immediately downstream of the target sequence (in view of the teachings of the instant specification). The vector of encoding gRNA1885 is considered to be a pharmaceutical composition as recited in instant claim 31. Thus Chuah anticipated the claims.

Claim(s) 20, 21, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jantz et al (WO 2016/179112) as evidenced by Friedland et al (Genome Biology (2015) 16:257, 10 pages).

In one embodiment, the nucleotide repeat expansion disorder is Myotonic dystrophy type 1 (DM1), the trinucleotide repeat is CAG, and the gene of interest is a human DMPK gene, wherein the trinucleotide repeat is positioned within the 3' UTR region of the DMPK gene, the first recognition sequence is positioned 5' upstream of the trinucleotide repeat in the 3' UTR region and can comprise SEQ ID NO: 101. See 
Instant SEQ ID NO: 1              1 GCCCCGGAGUCGAAGACAGUUC 22
                                    |||||||||:|||||||||::|
Jantz SEQ ID NO: 101 complement  22 GCCCCGGAGTCGAAGACAGTTC 1
                                           ||:|||||||||::|
Instant SEQ ID NO: 7                     1 AGUCGAAGACAGUUC 15

Thus Jantz taught sgRNAs comprising the complement of SEQ ID NO: 101 (which is identical to instant SEQ ID NO: 1 and comprises instant SEQ ID NO: 7), and pharmaceutical compositions comprising vectors encoding the sgRNA, and so anticipates the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 21, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, 21, and 31 of copending Application No. 16/345742.
This is a provisional nonstatutory double patenting rejection.
The ‘742 application claims:
20. A sgRNA which comprises a sequence which is able to bind by base-pairing the sequence complementary to a target genomic DNA sequence which is located 5' or 3' from a nucleotide repeat expansion within the 3'-UTR of the DMPK gene; wherein the sgRNA molecule is able to induce a double Staphylococcus aureus (SaCas9), or of a Cas9 endonuclease that is a functional variant of a SaCas9; wherein said sgRNA comprises a guide sequence of 15-40 nucleotides comprising a sequence selected from the group consisting of SEQ ID NO:8-12.

21 The sgRNA of claim 20, wherein said sgRNA comprises a guide sequence selected from the group consisting of SEQ ID NO: 1-6, SEQ ID NO:20 and SEQ ID NO:21.

31. A pharmaceutical composition comprising:
a) the sgRNA molecules according to claim 20;
b) a vector encoding said sgRNA;
c) a CRISPR/Cas9 endonuclease derived from S. aureus; or
d) a cell comprising said vector.
SEQ ID NOS: 1-4, 8-11, and 20 from the ‘742 application are identical to SEQ ID NOS: 1-4, 7-10 and 18.  Therefore, to the extent that instant claims 20, 21, and 31 are drawn to an sgRNA comprising SEQ ID NOS: 1-4, 7-10, or 18, they are obvious over the ‘742 claims. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635